t c memo united_states tax_court kulwant s pawar and karmjit k pawar petitioners v commissioner of internal revenue respondent docket no filed date jagdip singh for petitioners sarah e sexton for respondent memorandum findings_of_fact and opinion laro judge the instant petition involves petitioners’ and federal_income_tax returns petitioners seek redetermination of respondent’s determinations of deficiencies an addition_to_tax under sec_6651 and accuracy-related_penalties under sec_6662 as follows year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure --- --- penalty sec_6662 dollar_figure big_number big_number following the parties’ stipulations the following issues remain for us to decide whether petitioners had additional income from sales of dollar_figure for and dollar_figure for which they failed to report on their schedules c unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure the parties stipulated the following before trial petitioners received dollar_figure of cancellation_of_indebtedness_income in petitioners are entitled to deduct an additional dollar_figure of schedule c advertising expenses for petitioners received an additional dollar_figure of schedule c gross_receipts or sales in petitioners are entitled to deduct an additional dollar_figure of schedule c other expenses for petitioners are entitled to deduct dollar_figure of schedule c taxes and licenses for petitioners received dollar_figure of cancellation_of_indebtedness_income for and petitioners are entitled to deduct an additional dollar_figure of schedule c advertising expenses for on date wells fargo bank erroneously deposited dollar_figure into petitioners’ bank account ending in which was later returned to the bank when the mistake was discovered respondent concedes that this dollar_figure is nontaxable profit or loss from business as gross_receipts or sales we hold that they did to the extent stated in this opinion whether petitioners are entitled to deduct certain schedule c other expenses for and in excess of what respondent allowed we hold they are not whether petitioners are entitled to deduct certain schedule c advertising expenses for in excess of what respondent allowed we hold they are not whether petitioners are entitled to deduct certain schedule c taxes and licenses expenses for and in excess of what respondent allowed we hold they are not whether petitioners are entitled to schedule c costs of goods sold for and in excess of what respondent allowed we hold they are not whether petitioners are liable for the addition_to_tax under sec_6651 for we hold that they are and whether petitioners are liable for accuracy-related_penalties under sec_6662 for and we hold that they are petitioners resided in manteca california when they filed their petition findings_of_fact in petitioners came to the united_states from india in the united_states mr pawar started out working as a cab driver before becoming a forklift driver and ultimately a car salesman despite having only a fifth grade education mr pawar was very successful at selling cars and eventually opened his own dealership called manteca quality auto sales in as part of the business mr pawar purchased cars and fixed them up for resale petitioners sold cars through their dealership car lot sales and at auction cars sold through the dealership had to be registered with the state and reported to the state board_of equalization when sold ms pawar handled all the paperwork connected with the car lot sales including filing state taxes paying bills and maintaining the books when she did not know how to properly account for an item ms pawar obtained advice from george fakhouri a certified_public_accountant c p a with over years of experience neither ms pawar nor anyone else handled the paperwork in connection with petitioners’ auction sales petitioners sold cars at auction for all three years at issue for all three years at issue mr fakhouri prepared petitioners’ federal_income_tax returns using the state sales_tax returns from their dealership and carbon copies of checks according to mr fakhouri since all sales from the car lots were reported to the state the sales_tax returns had to be absolutely accurate however petitioners did not provide any receipts loan documents nor records of cash or cashier’s check transactions to mr fakhouri for the preparation of their tax_return further petitioners did not provide mr fakhouri with records of their auction sale activities because they failed to keep such records finally petitioners did not file their tax_return until date i irs audits irs revenue_agent charles lion agent lion was assigned to audit petitioners’ return the audit eventually expanded to include petitioners’ and returns as well throughout the audit agent lion worked closely with mr fakhouri he routinely shared the results of the audit with mr fakhouri and was receptive to mr fakhouri’s clarifications and suggestions in addition to reviewing the documents provided by mr fakhouri for accuracy and completion agent lion further took care to remove duplicate copies of records so as not to account for them more than once a audit for the audit agent lion determined gross_receipts by comparing petitioners’ tax_return with four state board_of equalization reports his analysis revealed only slight discrepancies between the two agent lion did not use the bank_deposits method to determine petitioners’ income for petitioners’ expenses agent lion performed a detailed analysis transaction by transaction b and audits for the and audits agent lion determined petitioners’ income using the bank_deposits method agent lion performed his analysis using petitioners’ bank account statements nearly all of which he obtained by summons to determine petitioners’ income agent lion first totaled all deposits to petitioners’ bank accounts and then subtracted amounts which were reasonably not attributable to income including electronic transfers between bank accounts checks returned for nonsufficient funds returns of purchases and returned bank fees agent lion was very responsive to mr fakhouri’s opinions and suggestions and frequently took them into account examples include deposits of state taxes and gross rents which agent lion subtracted from gross deposits at mr fakhouri’s suggestion indeed mr fakhouri testified that at one point he and agent lion stepped through deposits one by one until mr fakhouri could not account for any of the remaining deposits in date agent lion closed the and audits after he ceased to receive further responses or substantiating documents from petitioners in making allowances for petitioners’ and expenses agent lion used a sampling technique see internal_revenue_manual pt dollar_figure date c summary of and audit results the following table summarizes the results of agent lion’s audits for and items return exam return exam return exam cancellation of debt income gross_receipts or sales costs of goods sold advertising expense taxes and licenses other expenses dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number --- dollar_figure big_number big_number big_number big_number --- dollar_figure big_number big_number big_number ii petitioners’ deposit and withdrawal activity petitioners’ bank statements for their accounts ending in and show a number of transactions in which deposits were made in one account and withdrawals were made from another account in identical amounts and close in time the relevant transactions are summarized below withdrawal date amount account deposit date amount account total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure petitioners’ bank statements for accounts ending in and show the same type of activity the relevant transactions are summarized below we note that bank statements for the account ending in which was identified in the parties’ stipulation of facts were not submitted into evidence we further note that for only bank account statements for the account ending in were submitted thus we could not make similar findings of withdrawal date amount account dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure total deposit date amount account dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure iii check from afc of cal llc--san francisco on date afc of cal llc--san francisco afc issued manteca quality auto sales a check for dollar_figure a copy of the check with a corresponding deposits and withdrawals for handwritten note stating get loan on pacifica immediately below the check image was submitted into evidence in addition petitioners’ bank account statement for the account ending in shows that a dollar_figure deposit was made the same day opinion i petitioners’ unreported income a legal standard gross_income includes all income from whatever source derived unless otherwise specifically excluded sec_61 the definition of gross_income broadly includes any instance of undeniable accessions to wealth clearly realized and over which the taxpayer has complete dominion and control 348_us_426 in the court_of_appeals for the ninth circuit to which this case is appealable absent the parties’ stipulation otherwise see sec_7482 the commissioner’s determinations as to unreported income in a notice_of_deficiency are presumed correct only when they are supported by a minimal evidentiary foundation 596_f2d_358 9th cir rev’g 67_tc_672 see also 743_f2d_670 9th cir stating that the commissioner must produce some substantive evidence demonstrating that the taxpayer received unreported income aff’g tcmemo_1982_666 once the commissioner meets his burden of production the taxpayer must establish by a preponderance_of_the_evidence that the determination is arbitrary or erroneous delaney f 2d pincite 702_f2d_1288 9th cir where the taxpayer has failed to maintain adequate_records as required by sec_6001 the commissioner is authorized to reconstruct the taxpayer’s income by any reasonable method that clearly reflects income including the bank_deposits method see 348_us_121 650_f2d_994 n 9th cir the bank_deposits method of proof is a circumstantial way of establishing unreported income under the bank_deposits method the commissioner must show that the taxpayer was engaged in income-producing activities that he made regular deposits of funds into his bank accounts and that an adequate and full investigation of those accounts was conducted to distinguish taxable_income from nontaxable deposits 770_f2d_842 9th cir the critical question is whether the government’s investigation has provided sufficient evidence to support an inference that an unexplained excess in bank_deposits is attributable to taxable_income id pincite when using the bank_deposits method the commissioner assumes a special responsibility of being thorough and particular in his investigation and presentation hall f 2d pincite citing holland u s pincite b unreported gross_receipts or sales we find that respondent has met his evidentiary burden to establish that petitioners had unreported income petitioners operated a car sales business in and and made regular deposits into their bank accounts furthermore agent lion distinguished taxable_income from nontaxable deposits when he subtracted electronic transfers refunded checks returned purchases returned bank fees sales_tax deposits and rent deposits from gross deposits according to his analysis agent lion determined that petitioners underreported their gross_sales by dollar_figure for and dollar_figure for we further conclude however that petitioners have established by a preponderance_of_the_evidence that respondent’s determination is erroneous as to some portions of their and income petitioners argue that the gross_sales that agent lion determined should be further reduced by funds transferred between petitioners’ bank accounts via cash or check we agree petitioners argue that agent lion double counted some income by not excluding interaccount cash and check transfers petitioners’ bank account statements reflect a number of transactions which they have shown by a preponderance_of_the_evidence to be interaccount transfers the rounded amounts of the deposits and the temporal proximity of corresponding withdrawals in identical amounts from one of petitioners’ other bank accounts lead us to conclude that these deposits were transfers rather than sales proceeds at trial agent lion testified that he subtracted from gross deposits all amounts which the bank identified as transfers however petitioners’ bank account statements did not identify transfers made via cash or check as transfers in addition agent lion’s and bank_deposits analyses did not identify these deposits as transfers consequently we find that dollar_figure in and dollar_figure in are nontaxable deposits petitioners further argue that a bank deposit of dollar_figure was proceeds from an afc loan and thus is not taxable_income respondent does not dispute that loan proceeds are not taxable_income but argues instead that petitioners have failed to identify any evidence of the alleged loan the record shows that afc issued a check to petitioners for dollar_figure which was deposited in petitioners’ bank account ending in that same day the record further shows that a copy of the check was maintained with a handwritten note describing the funds as a loan for a chrysler pacifica thus petitioners’ sole evidence that the dollar_figure deposit was a loan rather than sales proceeds is a handwritten note which may or may not have been written in preparation for trial given the lack of supporting loan documentation we find the handwritten note unreliable petitioners have failed to show that the dollar_figure check from afc was a nontaxable loan ii abandoned issues a issues addressed by respondent but not addressed by petitioners respondent submitted a number of issues for decision which petitioners have not addressed they are as follows whether petitioners are entitled to deduct advertising expenses for in excess of what respondent allowed whether petitioners are entitled to deduct other expenses for in excess of what respondent allowed whether petitioners are entitled to deduct taxes and licenses expenses for and in excess of what respondent allowed whether petitioners are entitled to costs of goods sold for and in excess of what respondent allowed and whether petitioners are liable for the sec_6651 addition_to_tax for as to the first four issues respondent’s determinations are presumed correct and petitioners bear the burden at trial petitioners submitted a number of receipts for car purchases made in these receipts total dollar_figure we note that this is substantially less than the dollar_figure costs of goods sold deduction that respondent has already allowed of proving otherwise see rule a 290_us_111 see also 503_us_79 ‘ a n income_tax deduction is a matter of legislative grace and the burden of clearly showing the right to the claimed deduction is on the taxpayer ’ quoting 319_us_590 as to the fifth issue respondent has satisfied his burden see sec_7491 by producing evidence that petitioners filed their return nearly a year late consequently and because petitioners have not advanced any argument in brief as to the foregoing issues we sustain respondent’s determinations see 121_tc_308 holding that arguments not addressed in brief may be considered abandoned b issues not addressed by either party petitioners raised a number of issues at trial which neither party has addressed in posttrial briefs these include whether agent lion failed to subtract from petitioners’ income refunds of dollar_figure and dollar_figure that petitioners made to customers whether petitioners are entitled to a deduction for dollar_figure of car loan repayments made to finance thrift whether petitioners are entitled to deductions for payments of dollar_figure and dollar_figure made on car loans that petitioners assumed upon acquisition and whether certain unspecified deposits were nontaxable loans from friends and family since neither party has addressed these issues in brief we deem them abandoned see 117_tc_117 n holding that arguments asserted before filing briefs but not advanced in brief are considered abandoned further even if we did not deem these issues to be abandoned petitioners have failed to carry their burden of proving that respondent’s determinations are in error iii accuracy-related_penalties petitioners concede that they are liable for the sec_6662 penalty for because they were negligent see sec_6662 petitioners argue however that they are not liable for sec_6662 penalties for and because they were not negligent in those years moreover petitioners claim that it is respondent who was negligent in conducting petitioners’ audits a respondent’s prima facie case under sec_7491 the commissioner bears the burden of production with regard to penalties and must come forth with sufficient evidence to show that imposition of the penalty is appropriate 116_tc_438 respondent argues that the sec_6662 penalty applies because petitioners had been negligent and because petitioners substantially understated their income_tax see sec_6662 and only one accuracy-related_penalty may be imposed for a given portion of an underpayment even where that portion implicates more than one form of misconduct sec_1_6662-2 income_tax regs respondent will have met his burden of production if rule_155_computations show that petitioners had a substantial_understatement_of_income_tax see eg jarman v commissioner tcmemo_2010_285 100_tcm_599 prince v commissioner tcmemo_2003_247 86_tcm_283 sec_6662 defines a substantial_understatement as one which exceeds the greater of of the taxpayer’s correct liability or dollar_figure we further find that petitioners were negligent under sec_6662 because they failed to keep adequate books_and_records regarding their auction activities and because they failed to substantiate expenses properly sec_1_6662-3 income_tax regs b reasonable_cause under sec_6664 petitioners further argue that the sec_6662 penalty does not apply because they acted with reasonable_cause and in good_faith once the commissioner has met the burden of production the burden shifts to the taxpayer to prove that the commissioner’s determination is incorrect higbee v commissioner t c pincite an accuracy-related_penalty may not be imposed where the taxpayer has acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs a taxpayer’s reliance on the advice of a professional such as a c p a may constitute reasonable_cause and good_faith if the taxpayer could prove by a preponderance_of_the_evidence that the taxpayer reasonably believed the professional was a competent tax adviser with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the advising professional the taxpayer actually relied in good_faith on the professional’s advice 115_tc_43 aff’d 299_f3d_221 3d cir see also sec_1_6664-4 income_tax regs t he taxpayer’s education sophistication and business experience will be relevant in determining whether the taxpayer’s reliance on tax_advice was reasonable and made in good_faith we find that petitioners have established reasonable_cause and good_faith as to dollar_figure of unreported gross_receipts for which resulted from a slight petitioners have stipulated this dollar_figure of additional sales see supra note discrepancy between petitioners’ federal tax_return and state sales_tax return mr fakhouri a professional c p a with over years of experience calculated petitioners’ gross_sales using their state sales_tax returns which he testified were absolutely accurate consequently and in the light of mr pawar’s limited education we find that their reliance on mr fakhouri’s advice as to this dollar_figure was justified petitioners however have not established that they acted with reasonable_cause and in good_faith with regard to their understatement of gross_sales petitioners admit that they purchased and sold cars at auction but failed to keep any records and thus never provided them to mr fakhouri in fact the record is unclear as to whether before the audits mr fakhouri was even aware of petitioners’ auction activities despite mr pawar’s limited education we find that petitioners did not act with reasonable_cause and in good_faith in failing to maintain records of their auction sales especially in the light of the fact that ms pawar successfully maintained the requisite records for sales made through their dealership respondent did not place into issue whether petitioners had unreported income from their auction activities finally petitioners have not established reasonable_cause and good_faith with regard to their and cancellation of debt income see supra note because they failed to submit any credible substantiating evidence in reaching our holdings we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
